COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER
Appellate case name: Michael Wayne Cantu v. The State of Texas

Appellate case number: 01-10-00876-CR

Trial court case number: 08-DCR-049734A

Trial court: 400th District Court of Fort Bend County

       On October 11, 2012, this court issued a memorandum opinion in this case with the
notation “do not publish.” Appellant filed a motion requesting this court change the notation
from “do not publish” to “publish.” See Tex. R. App. P. 47.2(b).

       The motion is granted. Attached to this order as an appendix is a copy of the court’s
opinion bearing the notation “publish.”

       It is so ORDERED.

Judge’s signature: /s/ Justice Huddle
                  Acting individually    ☐ Acting for the Court

Date: December 7, 2012